960 So. 2d 879 (2007)
Brian Anthony MORRIS, Appellant,
v.
FLORIDA PAROLE COMMISSION, Appellee.
No. 1D06-2002.
District Court of Appeal of Florida, First District.
July 18, 2007.
Brian Anthony Morris, pro se.
Kim Fluharty, General Counsel, and Bradley R. Bischoff, Assistant General Counsel, Tallahassee, for Appellee.
PER CURIAM.
The appeal is hereby dismissed for lack of jurisdiction. Luttrell v. Fla. Parole Comm'n, 578 So. 2d 11 (Fla. 1st DCA 1991); Brown v. State, 708 So. 2d 1041 (Fla. 1st DCA 1998); Snelson v. Snelson, 440 So. 2d 477 (Fla. 5th DCA 1983).
BROWNING, C.J., POLSTON and HAWKES, JJ., concur.